Exhibit 10.2

IDERA PHARMACEUTICALS, INC.

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “AGREEMENT”), dated as of November 9, 2012,
by and among IDERA PHARMACEUTICALS, INC., a corporation organized under the laws
of the State of Delaware (the “COMPANY”), and each of the persons or entities
listed on Exhibit A hereto (the “PURCHASERS”).

WHEREAS:

In connection with the Convertible Preferred Stock and Warrant Purchase
Agreement, dated as of even date herewith, by and among the Company and the
Purchasers (the “STOCK PURCHASE AGREEMENT”), the Company has agreed, upon the
terms and subject to the conditions contained therein, to issue and sell to the
Purchasers (i) shares (the “SHARES”) of the Company’s Series E convertible
preferred stock, par value $0.01 per share (the “PREFERRED STOCK”), and
(ii) warrants (the “WARRANTS”) to acquire shares of the Company’s common stock,
par value $0.001 per share (the “COMMON STOCK”). The shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrants are referred to
herein as the “WARRANT SHARES.”

To induce the Purchasers to execute and deliver the Stock Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “SECURITIES ACT”), and
applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchasers
hereby agree as follows:

1. DEFINITIONS.

A. As used in this Agreement, the following terms shall have the following
meanings:

i. “PURCHASERS” means the Purchasers and any transferees or assignees who agree
to become bound by the provisions of this Agreement in accordance with
Section 10 hereof.

ii. “REGISTER,” “REGISTERED,” and “REGISTRATION” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“RULE 415”), and the declaration or ordering of effectiveness of such
Registration Statement by the United States Securities and Exchange Commission
(the “SEC”).



--------------------------------------------------------------------------------

iii. “REGISTRABLE SECURITIES” means (a) the shares of Common Stock issued or
issuable upon the conversion of the Shares (the “CONVERSION SHARES”), (b) the
Warrant Shares and (c) any shares of capital stock issued or issuable, from time
to time (with any adjustments), in respect of the Conversion Shares or the
Warrant Shares by virtue of any stock split, stock dividend, recapitalization or
similar event; provided, however, that shares of Common Stock that are
Registrable Securities shall cease to be Registrable Securities upon the
earliest of (A) the date such shares become eligible for sale pursuant to Rule
144(b)(1)(i) under the Securities Act; provided that a period of at least one
year, as determined in accordance with paragraph (d) of Rule 144 under the
Securities Act, has elapsed since the later of the date such shares were
acquired from the Company or an affiliate of the Company, (B) the date that such
shares are sold (I) pursuant to a registration statement, (II) to or through a
broker, dealer or underwriter in a public securities transaction and/or (III) in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act such that all transfer restrictions and restrictive
legends with respect thereto, if any, are removed upon the consummation of such
sale, or (C) any sale or transfer to any person or entity which by virtue of
Section 10 of this Agreement is not entitled to the rights provided by this
Agreement. Wherever reference is made in this Agreement to a request or consent
of holders of a certain percentage of Registrable Securities, the determination
of such percentage shall include shares of Common Stock issuable upon conversion
of the Shares or exercise of the Warrants, even if such conversion or exercise
has not been effected.

iv. “REGISTRATION STATEMENT” means a registration statement of the Company under
the Securities Act (including without limitation the Initial Registration
Statement, the New Registration Statement and any Remainder Registration
Statements, each, as defined below).

v. “SEC GUIDANCE” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff (ii) any written or oral
guidance, requirements or requests by the SEC staff to the Company and (iii) the
Securities Act.

B. Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Stock Purchase Agreement.

2. REGISTRATION.

A. MANDATORY REGISTRATION.

i. The Company shall file with the SEC and use its reasonable best efforts to
cause to become effective a Registration Statement on Form S-3 (or, if Form S-3
is not then available, on such form of Registration Statement as is then
available to effect a registration of all of the Registrable Securities)
covering the resale of the Registrable Securities on or prior to February 7,
2013 (the “INITIAL REGISTRATION STATEMENT”). The Initial Registration Statement
filed hereunder, to the extent allowable under the Securities Act, shall state
that such Initial Registration Statement also covers such indeterminate number
of additional shares of Common Stock as may become issuable upon conversion of
the Shares or exercise of the Warrants to prevent dilution resulting from stock
splits, stock dividends or similar transactions.

 

- 2 -



--------------------------------------------------------------------------------

ii. Notwithstanding the registration obligations set forth in this Section 2, in
the event the SEC informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company shall
promptly inform each of the Purchasers and use its commercially reasonable
efforts to (a) file amendments to the Initial Registration Statement as required
by the SEC and/or (b) withdraw the Initial Registration Statement and file a new
registration statement (a “NEW REGISTRATION STATEMENT”), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
SEC, on Form S-3 or such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use its commercially reasonable efforts to advocate with the SEC
for the registration of all of the Registrable Securities in accordance with the
SEC Guidance, including without limitation, Compliance and Disclosure
Interpretation 612.09 of the rules adopted under the Securities Act.

iii. Notwithstanding any other provision of this Agreement, if any SEC Guidance
sets forth a limitation on the number of Registrable Securities permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that the Company used commercially reasonable efforts to
advocate with the SEC for the registration of all or a greater number of
Registrable Securities), unless otherwise directed in writing by a holder as to
its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by
(a) Registrable Securities not acquired pursuant to the Stock Purchase Agreement
(whether pursuant to registration rights or otherwise), (b) second by
Registrable Securities that are Warrant Shares (applied, in the case that some
Warrant Shares may be registered, to the holders on a pro rata basis based on
the total number of unregistered Warrant Shares held by such holders), and
(c) third by Registrable Securities that are Shares or Conversion Shares
(applied, in the case that some Shares and Conversion Shares may be registered,
to the holders on a pro rata basis based on the total number of unregistered
Shares and Conversion Shares held by such holders, subject to a determination by
the SEC that the Shares and Conversion Shares of certain holders must be reduced
first based on the number of Shares and Conversion Shares held by such holders).

iv. In the event the Company amends the Initial Registration Statement or files
a New Registration Statement, as the case may be, under clause ii. above, the
Company will use its commercially reasonable efforts to file with the SEC, as
promptly as allowed by the SEC or the SEC Guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the “REMAINDER
REGISTRATION STATEMENTS”).

B. PAYMENTS BY THE COMPANY.

i. If the Initial Registration Statement or the New Registration Statement, as
the case may be, is not declared effective by the SEC on or before March 30,
2013 (the “REGISTRATION DEADLINE”) or, (ii) if, after a Registration Statement
has been declared effective by the SEC, sales of any of the Registrable
Securities covered by such Registration Statement cannot be made pursuant to
such Registration Statement because such Registration Statement has been
suspended (by reason of a stop order or the Company’s failure to update the
Registration Statement or otherwise) except as a result of a permitted
Suspension under Section 9, then the Company will make payments to the
Purchasers in such amounts and at such times as shall be determined pursuant

 

- 3 -



--------------------------------------------------------------------------------

to this Section 2(B), as liquidated damages and not as a penalty for such delay
in or reduction of their ability to sell the Registrable Securities (which
remedy shall constitute the Purchasers exclusive monetary remedy). In such
event, the Company shall pay to each Purchaser an amount equal to the product of
(i) the aggregate purchase price of the Shares then held by such Purchaser which
are not able to be sold pursuant to a Registration Statement for such reasons
(the “AGGREGATE SHARE PRICE”), multiplied by (ii) one hundredths (.01), for each
thirty (30) day period, (A) after the Registration Deadline and prior to the
date the Initial Registration Statement or the New Registration Statement, as
the case may be, is declared effective by the SEC, and (B) during which sales of
any Registrable Securities covered by a Registration Statement cannot be made
pursuant to any such Registration Statement after the Registration Statement has
been declared effective; provided, however, that there shall be excluded from
each such period any delays which are attributable to changes (other than
corrections of Company mistakes with respect to information previously provided
by the Purchasers) required by the Purchasers in the Registration Statement with
respect to information relating to the Purchasers, including, without
limitation, changes to the plan of distribution. Such amounts shall be paid in
cash within five (5) trading days after the end of each thirty (30) day period
that gives rise to such obligation.

ii. Notwithstanding the foregoing, in no event shall the Company be obligated to
make payments hereunder (a) to more than one Purchaser in respect of the same
Registrable Securities for the same period of time or (b) to any one Purchaser
in an aggregate amount that exceeds 10% of the Aggregate Share Price paid by
such Purchaser for such Shares. All liquidated damages hereunder shall apply on
a daily pro-rata basis for any portion of a 30-day period prior to the cure of
any of the events specified in (A) or (B) of this Section 2(B).

iii. The Company shall not be liable for liquidated damages under this Agreement
as to any Registrable Securities which are not permitted by the SEC to be
included in the Initial Registration Statement or the New Registration Statement
due solely to SEC Guidance relating to the inclusion of such Registrable
Securities in a Registration Statement from the time that it is determined that
such Registrable Securities are not permitted to be registered. In such case,
the liquidated damages shall be calculated to only apply to the Registrable
Securities which are permitted in accordance with SEC Guidance relating to the
inclusion of such Registrable Securities in a Registration Statement to be
included in such Initial Registration Statement or such New Registration
Statement.

3. OBLIGATIONS OF THE COMPANY.

In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:

A. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each Registration Statement as may be
necessary to keep each such Registration Statement effective pursuant to Rule
415 at all times until no Registrable Securities thereunder remain outstanding
(the “REGISTRATION PERIOD”), and, during such period, comply with the provisions
of the Securities Act in order to

 

- 4 -



--------------------------------------------------------------------------------

enable the disposition of all Registrable Securities of the Company covered by
the Registration Statement until such time as all of such Registrable Securities
have been disposed of in accordance with the intended methods of disposition by
the seller or sellers thereof as set forth in the Registration Statement.

B. In connection with the effectiveness of each Registration Statement, the
Company shall furnish to each Purchaser whose Registrable Securities are
included in the Registration Statement within three trading days of the date of
effectiveness of the Registration Statement or any amendment thereto, a notice
stating that the Registration Statement or amendment has been declared
effective; and such number of copies of a prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as such Purchaser may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Purchaser.

C. The Company shall use its reasonable best efforts to (i) register and qualify
the Registrable Securities covered by Registration Statements under such other
securities or “blue sky” laws of such jurisdictions in the United States as each
Purchaser who holds Registrable Securities being offered reasonably requests,
(ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (a) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(C), (b) subject itself to general taxation in any such jurisdiction,
(c) file a general consent to service of process in any such jurisdiction,
(d) provide any undertakings that cause the Company undue expense or burden, or
(e) make any change in its charter or by-laws, which in each case the Board of
Directors of the Company determines to be contrary to the best interests of the
Company and its stockholders.

D. The Company shall notify each Purchaser who holds Registrable Securities of
the time when a supplement to any prospectus forming a part of a Registration
Statement has been filed and of any request by the SEC for the amending or
supplementing of such Registration Statement or prospectus. If the Company has
delivered a Prospectus and after having done so the prospectus is amended to
comply with the requirements of the Securities Act, the Company shall promptly
notify each Purchaser who holds Registrable Securities covered by such
prospectus and, if requested, such Purchasers shall immediately cease making
offers of Registrable Securities pursuant to such prospectus and return all
copies of such prospectus to the Company. The Company shall promptly provide the
Purchasers with revised prospectuses and, following receipt of the revised
prospectuses, the Purchasers shall be free to resume making offers of the
Registrable Securities.

E. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Initial Registration Statement or the New Registration Statement, as
applicable.

 

- 5 -



--------------------------------------------------------------------------------

F. The Company shall cooperate with the Purchasers who hold Registrable
Securities to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be offered pursuant to the Registration
Statements and enable such certificates to be in such denominations or amounts,
as the case may be, as Purchasers may reasonably request and registered in such
names as the Purchasers may request.

G. At the reasonable request of the Purchasers holding a majority in interest of
the Registrable Securities covered by a Registration Statement, the Company
shall prepare and file with the SEC such amendments (including post effective
amendments) and supplements to such Registration Statement and the prospectus
used in connection with such Registration Statement as may be necessary in order
to change the plan of distribution set forth in such Registration Statement.

H. The Company shall use its reasonable best efforts to cause all Registrable
Securities registered pursuant to this Agreement to be listed on each securities
exchange or trading system on which similar securities issued by the Company are
then listed.

4. OBLIGATIONS OF THE PURCHASERS. In connection with the registration of the
Registrable Securities, the Purchasers shall have the following obligations:

A. It shall be a condition precedent to the obligations of the Company under
Sections 2 and 3 with respect to the Registrable Securities of a particular
Purchaser that such Purchaser shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) trading days prior to the first
anticipated filing date of the Initial Registration Statement or the New
Registration Statement, as the case may be, the Company shall notify each
Purchaser of the information the Company requires from each such Purchaser.

B. Each Purchaser, by such Purchaser’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of such
Purchaser’s election to exclude all of such Purchaser’s Registrable Securities
from such Registration Statement.

C. Each Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Sections 3(D) or 9, such
Purchaser will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Purchaser’s receipt of the copies of the supplemented or amended
prospectus contemplated by Sections 3(D) or 9.

5. EXPENSES OF REGISTRATION. All reasonable expenses incurred by the Company or
the Purchasers in connection with registrations, filings or qualifications
pursuant to Sections 2 and 3 above, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, the
fees and disbursements of counsel for the Company and the fees and disbursements
of one counsel selected by the Purchasers, shall be borne by the Company,
excluding underwriting discounts, selling commissions and similar costs which
shall be borne by the Purchasers.

 

- 6 -



--------------------------------------------------------------------------------

6. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

A. To the extent permitted by law, the Company will indemnify, hold harmless and
defend (i) each Purchaser who holds such Registrable Securities, and (ii) the
directors, officers, partners, members, employees and agents of such Purchaser
and each person who controls any Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “EXCHANGE ACT”), if any, (each, an “INDEMNIFIED PERSON”), against
any joint or several losses, claims, damages, liabilities or expenses
(collectively, together with actions, proceedings or inquiries by any regulatory
or self-regulatory organization, whether commenced or threatened, in respect
thereof, “CLAIMS”) to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii),
collectively, “VIOLATIONS”). Subject to the restrictions set forth in
Section 6(C) with respect to the number of legal counsel, the Company shall
reimburse the Purchasers and each other Indemnified Person, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the obligations of the Company contained in this Section 6(A): (i) shall
not apply to a Claim arising out of or based upon (A) a Violation which occurs
in reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in the Registration
Statement or any such amendment thereof or supplement thereto, (B) the failure
of a Purchaser to comply with Section 4(C) or (C) the use by a Purchaser in
connection with any sale or sales of Registrable Securities of a prospectus
containing any untrue statement or omission of a material fact following
notification by the Company that such prospectus contains an untrue statement or
omission of a material fact and receipt by the Purchaser of a corrected
prospectus; and (ii) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Purchasers pursuant to Section 10 hereof.

 

- 7 -



--------------------------------------------------------------------------------

B. Each Purchaser who holds such Registrable Securities agrees severally and not
jointly to indemnify, hold harmless and defend, to the same extent and in the
same manner set forth in Section 6(A), the Company, each of its directors, each
of its officers who signs the Registration Statement, its employees, agents and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, and any other
stockholder selling securities pursuant to the Registration Statement or any of
its directors or officers or any person who controls such stockholder within the
meaning of the Securities Act or the Exchange Act (collectively and together
with an Indemnified Person, an “INDEMNIFIED PARTY”), against any Claim to which
any of them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim arises out of or is based upon any Violation,
in each case to the extent (and only to the extent) that such Violation occurs
in reliance upon and in conformity with written information furnished to the
Company by such Purchaser expressly for use in connection with such Registration
Statement; and subject to Section 6(C) such Purchaser will reimburse any legal
or other expenses (promptly as such expenses are incurred and are due and
payable) reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that (I) the obligations of a
Purchaser contained in this Section 6(B) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Purchaser, which consent shall not be unreasonably withheld, and
(II) the Purchaser shall be liable under this Agreement (including this
Section 6(B) and Section 7) for only that amount as does not exceed the gross
proceeds actually received by such Purchaser as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Purchasers pursuant to Section 10 hereof.

C. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the threat or commencement of any action (including
any governmental action), such Indemnified Person or Indemnified Party shall, if
a Claim in respect thereof is to made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that such indemnifying party shall not be entitled to assume such
defense and an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicts of interest between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding or the actual or potential defendants in, or targets of, any such
action include both the Indemnified Person or the Indemnified Party and the
indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines, based upon the reasonable opinion of counsel, that there
may be legal defenses available to such Indemnified Person or Indemnified Party
which are in conflict with those available to such indemnifying party. The
indemnifying party shall pay for only one separate legal counsel for the
Indemnified Persons or the Indemnified Parties, as applicable, and such legal
counsel shall be selected by Purchasers holding a majority-in-interest of the
Registrable Securities included in the Registration Statement to which the Claim
relates (with the approval of the Purchasers if it holds Registrable Securities
included in such Registration Statement), if the Purchasers are entitled to
indemnification hereunder, or by the Company, if the Company is entitled to
indemnification hereunder, as applicable. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is actually prejudiced in its ability to
defend such action.

 

- 8 -



--------------------------------------------------------------------------------

D. The Indemnified Party shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party which relates to such action or
claim.

E. No indemnifying party shall, except with the consent of each Indemnified
Party (which consent shall not be unreasonably withheld), consent to entry of
any judgment or enter into any settlement which does not include the giving by
the claimant to such Indemnified Party a release from all liability in respect
to such claim or litigation.

7. CONTRIBUTION. To the extent any indemnification by an indemnifying party
required by the terms of this Agreement is prohibited or limited by law, the
indemnifying party, in lieu of indemnifying the Indemnified Party, agrees to
contribute with respect to any amounts for which it would otherwise be liable
under Section 6 up to the amount paid or payable by the indemnifying party as a
result of the Claims in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and the Indemnified
Person or Indemnified Party, as the case may be, on the other hand, with respect
to the Violation giving rise to the applicable Claim; provided, however, that
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6, (ii) no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (iii) contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities shall be limited in amount to the amount of gross
proceeds received by such seller from the sale of such Registrable Securities.
The relative fault of the Company and the Purchasers shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of material fact related to information supplied by the Company or the
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

- 9 -



--------------------------------------------------------------------------------

8. REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit each
Purchaser to sell securities of the Company to the public, so long as the
Registration Statement is effective and such Purchaser holds Registrable
Securities, without registration (“RULE 144”), the Company agrees to:

i. file with the SEC in a timely manner and make and keep available all reports
and other documents required of the Company under the Securities Act and the
Exchange Act so long as the Company remains subject to such requirements and the
filing and availability of such reports and other documents is required for the
applicable provisions of Rule 144; and

ii. furnish to each Purchaser so long as such Purchaser owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Purchasers to sell such securities under Rule 144 without registration.

9. SUSPENSION OF USE OF PROSPECTUS. Subject to Section 2(B), the Company may, by
written notice to the Purchasers, (i) delay the filing of, or effectiveness of,
a Registration Statement; or (ii) suspend such Registration Statement after
effectiveness and require that the Purchasers immediately cease sales of
Registrable Securities pursuant to such Registration Statement, if (a) the
Company reasonably believes that there is or may be in existence material
nonpublic information or events involving the Company, the failure of which to
be disclosed in the prospectus included in the registration statement would
result in a Violation, and (b) the Company shall furnish to the Purchasers a
certificate signed by the Chairman of the Board of Directors of the Company
stating that in the good faith judgment of the Board of Directors of the
Company, it would have a material adverse effect on the Company (which for this
purpose shall include a material adverse effect on a pending transaction) to
disclose such material nonpublic information or events in the prospectus
included in the registration statement (a “SUSPENSION”). The Company shall not
disclose such information or events to any Purchaser. If the Company requires
the Purchasers to cease sales of Registrable Securities pursuant to a
Suspension, the Company shall, as promptly as practicable following the
termination of the circumstance which entitled the Company to do so, take such
actions as may be necessary to reinstate the effectiveness of the Registration
Statements covering such Registrable Securities, and/or give written notice to
the Purchasers authorizing them to resume sales pursuant to the Registration
Statements. If, as a result thereof, the prospectuses included in the
Registration Statements have been amended to comply with the requirements of the
Securities Act, the Company shall enclose such revised prospectuses with the
notice to the Purchasers given pursuant hereto, and the Purchasers shall make no
offers or sales of Registrable Securities pursuant to the Registration
Statements other than by means of such revised prospectus. The Company shall not
cause a Suspension on more than two occasions during any twelve (12) month
period or for more than thirty (30) days per such occasion.

10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights of the Purchasers hereunder,
including the right to have the Company register Registrable Securities pursuant
to this Agreement, shall be automatically assignable by each Purchaser to any
affiliate of the Purchaser to which all or any portion of the Registrable
Securities are transferred if: (i) the Purchaser agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (a) the name and address of such transferee or assignee,
and (b) the securities with respect to which such registration rights are being
transferred or assigned, (iii) the transferee or assignee agrees in writing for
the benefit of the Company to be bound by all of the provisions contained
herein, and (iv) such transfer shall have been made in accordance with the
applicable requirements of the Stock Purchase Agreement and the Warrants, as
applicable.

 

- 10 -



--------------------------------------------------------------------------------

11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and Purchasers who hold a majority in interest of
the Registrable Securities; provided, however, that no consideration shall be
paid to a Purchaser by the Company in connection with an amendment hereto unless
each Purchaser similarly affected by such amendment receives a pro-rata amount
of consideration from the Company. Unless a Purchaser otherwise agrees, each
amendment hereto must similarly affect each Purchaser. Any amendment or waiver
effected in accordance with this Section 11 shall be binding upon each Purchaser
and the Company.

12. MISCELLANEOUS.

A. A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

B. All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (i) upon delivery to the party to be notified,
(ii) when received by email or confirmed facsimile, or (iii) one (1) business
day after deposit with a nationally recognized overnight carrier, specifying
next business day delivery, with written verification of receipt. All
communications shall be sent to the Company and the Purchasers as follows or at
such other addresses as the Company or the Purchasers may designate upon ten
(10) days’ advance written notice to the other party:

If to the Company:

Idera Pharmaceuticals, Inc.

167 Sidney Street

Cambridge, MA 02139

Attn: Chief Executive Officer

Fax: (617)-679-5592

Email: sagrawal@iderapharma.com

with a copy simultaneously transmitted by like means to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attn: Stuart Falber

Fax: (617) 526-5000

Email: stuart.falber@wilmerhale.com

 

- 11 -



--------------------------------------------------------------------------------

If to a Purchaser, at its address as set forth on the Schedule of Purchasers
attached to the Stock Purchase Agreement.

C. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

D. This Agreement shall be governed by and construed in accordance with the laws
of the State of Delware without regard to principles of conflicts of law.

E. This Agreement, the Stock Purchase Agreement (including all schedules and
exhibits thereto) and the Warrants constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement, the Stock Purchase
Agreement and the Warrants supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

F. Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.

G. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

H. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

I. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

J. All consents, approvals and other determinations to be made by the Purchasers
pursuant to this Agreement shall be made by the Purchasers holding a majority in
interest of the Registrable Securities (determined as if all Shares and Warrant
Shares then outstanding had been converted into or exercised for Registrable
Securities) held by all Purchasers.

K. Each party to this Agreement has participated in the negotiation and drafting
of this Agreement. As such, the language used herein shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party to this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

L. For purposes of this Agreement, the term “Business Day” means any day other
than a Saturday or Sunday or a day on which banking institutions in the State of
New York are authorized or obligated by law, regulation or executive order to
close, and the term “Trading Day” means any day on which the Nasdaq Global
Market, or if the Common Stock is not then traded on the Nasdaq Global Market
the principal securities exchange or trading market where the Common Stock is
then listed or traded, is open for trading.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

IDERA PHARMACEUTICALS, INC. By:   /s/ Sudhir Agrawal Name:   Sudhir Agrawal Its:
  Chairman, Chief Executive Officer and President

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

- 14 -



--------------------------------------------------------------------------------

PURCHASERS:

 

PILLAR PHARMACEUTICALS II, L.P. By:   /s/ Youssef El Zein  

Name:

  Youssef El Zein  

Title:

  General Partner

 

PARTICIPATIONS BESANCON   By:   Pillar Invest Corporation, as attorney-in-fact  
  By:   /s/ Youssef El Zein     Name:   Youssef El Zein     Title:   as per
power of attorney of November 9th, 2012

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

Purchasers

Pillar Pharmaceuticals II, L.P.

Participations Besancon

 

- 16 -